Citation Nr: 0623915	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine (DDD), currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation based on 
convalescence.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to November 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

On other matters, the veteran appears to have filed new 
informal claims concerning psychiatric and neurological 
disabilities, apparently claimed as secondary to DDD, and as 
well, a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  See Social Security Administration (SSA) 
disability benefits decision; veteran's letter to a 
Congressman, received in September 2004; and argument of the 
veteran's representative, received in June 2006.  These 
matters are REFERRED to the RO for appropriate action. 


REMAND

Service connection, and a 10 percent rating, has been in 
effect for DDD effective November 8, 1995, the day after 
discharge from active service.  See May 1996 rating decision.  
In March 2002, the veteran filed his first increased rating 
claim for that disability since the grant of service 
connection in May 1996.  Also in March 2002, he apparently 
filed a temporary total rating claim under 38 C.F.R. § 4.30, 
although not explicitly so stated, as he referred to 
"surgery for back injury."           

In essence, the basis for the RO's denial of both claims was 
its determination that, at the root of the current extent of 
the veteran's low back disability and the reason for which 
the veteran had back surgery (in 2000) was on-the-job back 
injury after the initial grant of service connection, but 
before the filing of the increased rating claim in March 
2002.  Evidence added to the record in connection with the 
2002 claim does reflect history of apparently significant 
back injury, particularly that in July 1999, and subsequent 
back surgery in September 2000.  In March 2004, the SSA 
determined that the veteran is disabled effective July 1999.  
The veteran reportedly had received state workers' 
compensation benefits following that injury, even before the 
SSA decision.  He also had another back injury in 2001, 
apparently less significant than the 1999 injury.  See RO 
hearing transcript.

Under the circumstances of this case, the Board is of the 
opinion that the most appropriate disposition of this case is 
deferral of a decision on the merits pending further 
development.  At this time, the Board is in no way concluding 
that the present state of the veteran's low back disability 
is entirely or substantially attributable to events in 1999 
forward; it cannot do so based on the current record.  The 
fact remains that service connection has been, and still is, 
in effect, with a compensable rating.  However, it also 
cannot ignore apparently significant injury in July 1999, and 
another injury in 2001, without medical evidence, to date, of 
exacerbated low back symptoms between the grant of service 
connection and 1999 job injury.  The RO essentially found no 
merit to either claim based on its conclusion that the 
service-connected disability was mild before the intercurrent 
job injuries; the veteran's representative argues, in 
particular, that the veteran had had back surgery due to the 
service-connected disability notwithstanding civilian job 
injuries, and that the RO had erred when it concluded that 
the low back condition was "static" or mild until the 
intercurrent injury.  In light of these considerations, the 
Board must contain complete records of the veteran's 
treatment for lumbar spine disability, and obtain medical 
opinion in this case. 

In this connection, it is apparent that the veteran was 
treated at multiple medical facilities since 1999, and some 
records therefrom are of record.  However, the veteran did 
report in VA Form 21-4142, received in September 2002, that 
he was treated at a VA medical facility in Decatur, Georgia, 
for "urgent care" (dates of treatment not given); at the RO 
hearing, he testified that he is undergoing outpatient care 
at a VA medical center.  In Form 21-4142, he also reported 
that he was treated at Health South, in Macon, Georgia.  
Also, at the hearing, he reported seeing private care 
providers, including a chiropractor named "Walker."  The 
record does not reflect attempts to obtain the records from 
those sources, and this should be accomplished on remand.

Moreover, while the record includes a September 1, 2000 
surgery report, it is not clear whether the veteran was in a 
hospital or other facility thereafter for convalescence, and 
if so, for what period.  If he was, hospitalization records 
are material, particularly to the temporary total rating 
claim.  

Also, while the veteran submitted a copy of the SSA 
disability decision, the record does not contain copies of 
medical records/exhibits that were the basis for the 
decision.  At least some of the records considered by the SSA 
probably are already in the claims file.  But, the Board 
cannot conclude VA has all of the SSA exhibits/supporting 
evidence.  Nor does the record contain medical records 
associated with the veteran's workers' compensation claim.  
As the veteran apparently filed his SSA disability claim and 
his workers' compensation claim after the 1999 job injury and 
both SSA and workers' compensation benefits are based on that 
injury, clinical records associated with those claims are 
likely to be relevant to the issues on appeal, and should be 
obtained.  Accordingly, the case is REMANDED to the RO via 
the AMC for the following actions:

1.  Ask the veteran to submit directly, or 
execute appropriate records release 
authorization forms to enable VA to obtain 
directly, the following records:
   a) all records of treatment for lumbar 
spine disability prior to 2001;
   b) all medical and legal documents 
pertaining to his worker compensation 
claim(s) for lumbar spine disability;
   c) all clinic records from his 
treatment at Health South and his 
chiropractor; and
   d) any other information or evidence in 
his possession relevant to the claims on 
appeal.

2.  Contact the SSA and obtain a set of 
the exhibits/medical records/legal 
documents associated with the disability 
determination.  

3.  Obtain complete VA clinic records from 
the VA Medical Center in Decatur, Georgia. 

4.  Thereafter, schedule the veteran for 
appropriate examination(s) in order to 
determine the current nature and severity 
of his service connected lumbar spine 
disability.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
examiner should be requested to provide 
the following findings and opinion:
	a) identify all orthopedic manifestations of 
the veteran's thoracolumbar spine disability 
including range of motion findings for the 
thoracolumbar spinal segment in terms of 
forward flexion, extension, left and right 
lateral flexion and left and right lateral 
rotation;
	b) provide opinion as to the extent, if any, 
of functional loss of use of the thoracolumbar 
spine due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  
If feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  If such an assessment is not feasible, 
the examiner should state so for the record; 
	c) identify all chronic neurologic 
manifestations of thoracolumbar spine 
disability, then specify any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve); 
   d) review the veteran's history of 
lumbar spine disability, to include 
intercurrent injuries in 1999 and 2001; 
  e) identify whether any currently 
manifested chronic orthopedic and/or 
neurologic manifestations are clearly 
attributable to intercurrent injury in 
1999 and/or 2001;
  f) if any of the findings cannot be 
reached without resort to speculation, it 
should be so stated in the report.

5.  Thereafter, readjudicate the claims based on a 
review of the whole record.  If the benefit sought 
remains denied, then issue a revised Supplemental 
Statement of the Case are provide the veteran and 
his representative an opportunity to respond.  
Thereafter, if in order, return the appeal to the 
Board.    

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All claims remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

